department of the treasury internal_revenue_service washington d c number info release date index uil no date conex-151132-02 cc psi dear i am responding to your inquiry dated date on behalf of several of your constituents who wrote about a notice of proposed rulemaking on the definition of a highway vehicle for federal excise_tax purposes this proposed rule was published in the federal_register on date copy enclosed although we do not respond to individual comments during the rulemaking process we will consider your constituents’ comments before we finalize the regulations i appreciate your constituents’ comments thank you for forwarding their letters as you requested i am returning the enclosures and two copies of my response to you if you have any questions please contact me at sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosures
